Title: From Thomas Jefferson to Joseph Fenwick, 24 April 1792
From: Jefferson, Thomas
To: Fenwick, Joseph


          
            Sir
            Philadelphia Apr. 24. 1792.
          
          I have desired Mr. Short to pass through Bordeaux in his way to Spain in order to take up any letters which may be lodged there for him. I therefore now inclose to you a packet for him which I will beg the favor of you to keep till he calls on you for it himself, or till you receive his directions what to do with it. In the mean time if you will be so good as to drop a line to him notifying your having received such a packet, it will oblige. In a letter of Sep. 1. I put under cover to Mr. Short a letter for you with two bills of excha. of about £80. sterl. praying him to negotiate them and remit the money and letter to you, for obtaining some wine as explained in the letter. I have as yet received no acknolegemt. of the letter from Mr. Short, which gives me apprehension of it’s miscarriage. Should it be otherwise, and the commission be yet unexecuted, I leave it to you to judge whether the wines should be ventured before autumn. I take for granted there would be methods of keeping the money from depreciating. I am with much esteem Sir Your most obedt. humble servt.,
          
            Th: Jefferson
          
        